Citation Nr: 1410830	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Pre-existing left ear hearing loss was aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss based upon aggravation have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In light of the Board's favorable determination regarding the issue of service connection for left ear hearing loss, no further discussion of VCAA compliance is needed at this time.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

III.  Facts

The Veteran contends he has left ear hearing loss due to exposure to the noise of loud turbo jet engines while serving as an aircraft mechanic.  An April 2010 rating decision granted right ear hearing loss, effective from the date his claim was received on January 28, 2010.

Audiometric testing performed during the Veteran's June 1963 enlistment examination revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
LEFT
-10 (5)
-10 (0)
-10 (0)
0 (10)
40 (45)

In May 1965, a hearing conservation data form noted that the Veteran was exposed to noise 6 hours a day.  The audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
45 (50)

In November 1966, another hearing conservation data form noted that the Veteran was exposed to noise on the flight line, as recently as 1 week prior.  His audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
-5 (5)
5 (15)
0 (10)
55 (60)

At the Veteran's May 1967 separation examination, the audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
0 (10)
0 (10)
5 (15)
45 (50)

Post-service, the Veteran received a private audiology evaluation in December 2009.  The audiologist reviewed the Veteran's claim file and noted in-service noise exposure.  The Veteran reported that he has not been exposed to any significant amount of noise since service, and he denied rapidly progressive hearing loss.  An audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
50
75
80

Maximum word recognition scores were 92% bilaterally.  The examiner diagnosed a moderate to severe sensorineural bilateral hearing loss and tinnitus.  The examiner opined that "it is quite likely that the noise exposure [the Veteran] suffered during his military service was the beginning of his hearing loss . . . the type and degree of his hearing level is consistent with noise induced hearing loss."

The Veteran subsequently filed a claim for service connection for his diagnosed hearing loss and tinnitus in January 2010.  The RO granted service connection for tinnitus and deferred its decision on service connection for hearing loss in order to obtain a medical opinion addressing the Veteran's pre-existing left ear hearing loss and whether it was aggravated beyond its normal progression by military noise exposure. 

In April 2010, a VA audiologist opined that the Veteran's left ear hearing loss was not a result of or aggravated by noise exposure during his military service.  The audiologist reasoned that there was preexisting left-ear hearing loss and there was no progression in the Veteran's hearing thresholds from enlistment to separation.  She further stated that exposure to either impulse sounds or continuous noise exposure can cause temporary hearing loss, which usually abates 16 to 48 hours after exposure, or may result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent hearing loss.

IV.  Analysis

The Veteran has currently diagnosed bilateral hearing loss.  With respect to an injury during service, the Veteran contends that he was exposed to loud noise during service.  His DD form 214 indicates that he was a jet engine mechanic.  The Veteran's audiograms and evaluations during service noted daily noise exposure.  The Board thus concedes exposure to loud noise during service.

Audiometric testing performed during the Veteran's June 1963 enlistment examination revealed hearing loss in the left ear which met the definition of a disability under 38 C.F.R. § 3.385.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Therefore, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  

The audiogram results demonstrate a threshold shift during service, most notably between the May 1965 audiogram and the November 1966 audiogram, where the puretone threshold levels at 500 Hz and 2000 Hz increased by 15 decibels.  This shift continued to increase by separation, and thus demonstrate that the Veteran experienced a worsening of his hearing loss in the left ear.

As the record shows an increase in the Veteran's hearing loss in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.

The only medical opinion of record addressing the issue of aggravation is from the April 2010 VA audiologist opinion.  The examiner opined that the Veteran's left ear hearing loss preexisted service, and was less than likely related to military noise exposure received during service.  However, the "clear and unmistakable evidence" standard for aggravation cases was not used by the examiner when rendering his opinion.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, the January 2010 VA examiner's opinion lacks probative value.

In sum, left ear hearing loss was noted on entry into service.  Moreover, the evidence shows some increase in severity of the Veteran's left ear hearing loss while in service.  Under the circumstances, the Board finds that the presumption of aggravation was not rebutted and service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss based upon aggravation is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


